Electronically Filed
                                                     Supreme Court
                                                     SCPW-11-0000732
                                                     20-JAN-2012
                                                     11:52 AM



                       NO. SCPW-11-0000732


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



     MALAMA SOLOMON, STATE SENATOR, 1ST SENATORIAL DISTRICT;

        LOUIS HAO; PATRICIA A. COOK; and STEVEN G. PAVAO,

                           Petitioners,


                               vs.


          NEIL ABERCROMBIE, GOVERNOR, STATE OF HAWAI'I;

      SCOTT NAGO, CHIEF ELECTION OFFICER, STATE OF HAWAI'I;

        STATE OF HAWAI'I 2011 REAPPORTIONMENT COMMISSION;

       VICTORIA MARKS; LORRIE LEE STONE; ANTHONY TAKITANI;

  CALVERT CHIPCHASE IV; ELIZABETH MOORE; CLARICE Y. HASHIMOTO;

    HAROLD S. MASUMOTO; DYLAN NONAKA; and TERRY E. THOMASON,

                           Respondents.



                       ORIGINAL PROCEEDING

                              ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Upon consideration of respondents 2011 Reapportionment
Commission and Chief Election Officer's motion for
reconsideration and/or clarification of the January 4, 2012 order
and the January 6, 2012 opinion granting the petition for a writ
of mandamus, the papers in support and the record, it appears
that the lack of complete information about the non-permanent
status and location of Hawaii's non-residents is no basis for
disregarding the express mandate of the Hawai'i Constitution,
article IV, section 4, that only permanent residents be counted

in the population base for the purpose of reapportionment of the

state legislature.

           It further appears that the January 6, 2012 opinion

discussed and disposed of the sole issue presented in

petitioners' petition as to whether the inclusion of non­
permanent residents in the population base for the 2011 Final

Reapportionment Plan constituted an error in the Reapportionment

Plan.   How the Commission identifies the non-permanent resident

population for apportionment under article IV, section 4 and

whether the Commission must follow the procedures set forth in

HRS § 25-2 in preparing and filing a new reapportionment plan

were not issues in petitioners' mandamus proceeding.

           It finally appears that the January 6, 2012 opinion 

advises the Commission that apportionment under article IV,

section 6 requires the Commission to "make an honest and good

faith effort to construct districts as nearly of equal population

as is practicable. . . . [M]athematical exactness or precision

[is not a] constitutional requirement."   Accordingly,

           IT IS HEREBY ORDERED that the motion for

reconsideration and/or clarification is denied.

           DATED: Honolulu, Hawai'i, January 20, 2012.
                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna




                                 2